Citation Nr: 1607761	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  15-10 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or major depressive disorder and to also include as secondary to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from November 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and major depression.  The Veteran timely appealed that decision.  The Board has recharacterized the claim as a claim for any psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2016; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board notes that it appears that the Veteran at some point in the past sought treatment at the White City VA Medical Center; there are no records from the White City VA Medical Center in the claims file.  Thus, it appears that there are outstanding VA treatment records; a remand is therefore necessary in order to obtain those outstanding treatment records, as well as any ongoing private and/or VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Likewise, it appears that the Veteran was treated at the Santa Cruz County/Capitola Vet Center; in the record is the Veteran's initial intake assessment and a March 2013 letter from a Vet Center counselor; in his hearing testimony the Veteran indicated that he was treated at that facility until approximately 2012 or 2013.  It therefore appears that there may be some outstanding Vet Center records, and a remand is necessary in order to obtain those records as well.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records)

Finally, the Veteran underwent a VA psychiatric examination in August 2013 with one examiner, who did not render a medical opinion; that examiner diagnosed the Veteran with major depressive disorder, but noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner additionally diagnosed anxiety disorder and noted it was related to military sexual trauma.  The AOJ obtained an addendum opinion for a separate examiner, who did not examine the Veteran, in September 2013; that examiner opined as follows:

. . . [A]fter a review of the medical records the Veteran's alleged mental health conditions are less likely as not a result of any event and/or condition that occurred and/or expressed in-service including the alleged sexual encounter during a physical examination and are at least as likely as not a result of EPTS abuse and/or post-service substance abuse and was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The Veteran reported blood contact through combat with DD214 showing no foreign service, a negative mental health examination near separation, and onset of depression [in] 2009 associated with a terminal illness and homelessness.  I conclude when considering all evidence, including evidence to the contrary of the Veteran's statements as above the Veteran's health conditions are less likely as not related to the alleged [military sexual trauma (MST)].  


In a second opinion dated the same date, but obtained from a different examiner, this third examiner opined as follows:  

The Veteran's mental condition is less likely as not (less than 50 percent probability) incurred in or caused by personal trauma that occurred during his military service.  RATIONALE: 1) [The] Veteran claimed personal trauma that occurred during his military service to be during his first physical examination on [October 24, 1974].  2) Available service records in claims file do not show behavioral problems in service until the period of [May 28, 1975 to June 6, 1975], rather than immediately or soon after the date of the claimed personal trauma during service.  3) [The] Veteran claims "the whole time he kept telling the chain of command about the incident.  However, the chain of command did nothing.  He kept complaining until finally JAG (at Ft. Benning) got involved."  However, available service records in claims file do not support this claim, particularly regarding JAG involvement.  4) Veteran did not reveal any history of MST during VA mental health treatment, according to available treatment records in claims file, which date back to late 2009.  [The] Veteran claims he readily made multiple complaints about MST while in service until JAG involvement, but he never disclosed such MST information during VA mental health treatment, according to available records.  5) [The] Veteran revealed on multiple occasions during treatment from 2009 to present of his history of long-standing physical abuse by his step-father until he was placed into foster care during adolescence.  6) [The] Veteran only brought forth information regarding MST[] according to information available within the claims file, in March 2013.  7) [The] Veteran is experiencing several significant psychosocial stressors, including homelessness, terminal illness, unemployment, financial problems, social isolation.  These psychosocial stressors were discussed in his treatment notes dating back to 2009.  8) [The] Veteran's mental condition is more likely than not incurred in or caused by current psychosocial stressors.

On remand, the Board finds that a new VA examination is necessary.  First, the examiners who rendered the September 2013 opinions did not interview and examine the Veteran, which is crucial in these types of cases of alleged military sexual trauma; the Veteran's lay statements and demeanor during his examination are critical in assessing the validity and veracity of his allegations.  Moreover, the Veteran has specifically argued that his two Article 15's which ultimately led to his discharge from service demonstrate in-service evidence of a behavior change that occurred when repeated attempts of complaining to his superiors about his alleged MST went unresolved or unaddressed.  These allegations were not addressed by either of the September 2013 examiners' in their opinions.  Thus, the Board finds that another VA examination and medical opinion be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the White City VA Medical Center and associate those documents with the claims file.

2.  Obtain any relevant VA treatment records from the Palo Alto VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2013 and associate those documents with the claims file.

3.  Obtain any and all records from the Santa Cruz County/Capitola Vet Center and associate those documents with the claims file.  If those records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file, and the Veteran should be so notified.

4.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include any PTSD, anxiety disorder, and/or major depressive disorder.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.

For each psychiatric disorder found, to include PTSD, anxiety disorder, and/or major depressive disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any allegations of the military sexual trauma/assault by a physician during his enlistment examination.

The examiner should specifically discuss the Veteran's previous VA psychiatric examination in August 2013 and the addendum opinions obtained by 2 different examiners in September 2013, as well as the findings and conclusions of those three examiners.

The examiner should also discuss whether the evidence in the Veteran's service personnel records and any other evidence of record, particularly the noted evidence-types in 38 C.F.R. § 3.304(f)(5), corroborates his alleged sexual assault during service.  Specifically, the examiner should determine whether circumstantial evidence identified in the service personnel records, including the Veteran's two Article 15's and his early discharge from service in July 1975 are evidence of any psychiatric problem during military service, to include corroboration of the alleged sexual assault during service.  The examiner should additionally address the Veteran's arguments that such demonstrates a behavior change that occurred after he repeatedly informed his superiors of the sexual assault and nothing was done.

The examiner should also discuss the Veteran's extensive substance abuse history, and whether such evidence is corroborative of the alleged sexual assault during military service.  

The examiner should also address the fact that it does not appear that the Veteran underwent an enlistment examination on the first date of his military service, but rather it appears that his enlistment examination occurred one month prior to his entrance into military service.  The examiner should additionally address the other evidence in the claims file, including the 2009 and 2011 letters from the Veteran's VA doctor, Dr. W.B., which do not relate the Veteran's psychiatric problems to any alleged sexual assault during service, but rather to life stressors that were occurring at that time; in contrast to Dr. W.B.'s June 2015 letter, wherein he relates the Veteran's psychiatric problems to the alleged military sexual trauma.  Finally, the examiner should address the lack of any notation of any involvement of JAG or any notation of any reported sexual assault in the Veteran's service file.
 
The examiner should additionally address any other evidence of record, as appropriate, including the Veteran's several different instances of reports that he was physically abused during childhood.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD and/or major depressive disorder and to also include as secondary to military sexual trauma.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

